PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
..United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/265,286
Filing Date: 14 September 2016
Appellant(s): Kasaba et al.



__________________
John M. Bird
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 26, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Ground 1: Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See paragraph 12 on page numbered 12 of attached Appendix (The Appendix is a copy of pages 8-26 of the September 29, 2020 FINAL Office Action).

Ground 2: Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for the invention commensurate in scope with these claims.  
See paragraph 13 on pages numbered 12-14 of attached Appendix.  

Ground 3: Claims 1 and 9-13 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bosch (EP 1 147 929 hereinafter also referred to as ‘929) in view of Lu et al 
See paragraph 14 on pages numbered 16-21 of attached Appendix.  

Ground 4: Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Bosch (EP 1 147 929 hereinafter also referred to as ‘929) as evidenced by Falge (US Patent No. 2,733,335) and “Trigonometry Angles” publication.
See paragraph 15 on pages numbered 21-22 of attached Appendix.  


(2) Response to Argument
 Ground 1:
The Appellant’s position set forth on pages 5-6 of the Appeal Brief is noted.

Ground 2: 
Claim Interpretation 
The interpretation of the claim language appears on pages numbered 7-11 of the Attached Appendix.
 




35 USC 112 (Pages 6-12 of the Appeal Brief)
Appellant’s position regarding scope of enablement has been considered/reconsidered.1  The rejection is maintained as proper for the reasons presented in the Response to Argument  section on pages numbered 23-25 of the attached Appendix and paragraph 13 on pages numbered 21-24 of the attached Appendix.
With regard to Appellant’s additional recitation of col. 11, lines 32-61 as explaining timing of signal generation, such citation describes generating control signals instructing real-time adjustment of the optical axis of the vehicle lamp based on specific determinations/derivations/calculations using the acceleration information detected at specific use state times, which is not what is claimed.  Likewise, the citation now to In re Fisher and MPEP 2164.03 does not provide how the timing, i.e. lack of timing, of the generation of the control signal as claimed could be extrapolated/anticipated by one skilled in the art from the real-time signal generation/adjustment of the optical axis as described.

Grounds 3-4: 
Claim Interpretation 
The interpretation of the claim language appears on pages numbered 7-11 of the Attached Appendix.



103 Rejection
Appellant’s position regarding the prior art rejections has been considered/reconsidered.2  The rejection is maintained as proper for the reasons presented in the Response to Argument  section on page numbered 26 of the attached Appendix and paragraphs 14-15 on pages numbered 16-22 of the attached Appendix. It is again emphasized that claims 1 and 11 recite a control unit configured to generate a control signal for instructing an adjustment of an optical axis of a vehicle lamp, based on a variation in a ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle.”  Claims 1 and 11 do not recite any “calculating a variation in the ratio”. Claim 14 does not claim calculating a ratio.  Claim 14 also does not claim adjusting the optical axis of a vehicle lamp based on a calculated variation in a ratio, i.e. just “based on the ratio’’ 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JALATEE WORJLOH/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Appeal Brief substantially reiterates Appellant’s position presented 8/24/2020 which was previously considered in the 3/27/2020 FINAL Office Action and December 28, 2020 previously considered in the 1/11/2021 Advisory.
        2 The Appeal Brief substantially reiterates Appellant’s position presented 8/24/2020 which was previously considered in the 3/27/2020 FINAL Office Action and December 28, 2020 previously considered in the 1/11/2021 Advisory.